Exhibit 10.63
SEVENTH AMENDMENT TO LETTER OF CREDIT REIMBURSEMENT AGREEMENT
     This Seventh, Amendment to Letter of Credit Reimbursement Agreement (the
“Amendment”) is entered into as of June 10, 2009, by and among (a) SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 (“Bank”) and (b) FINISAR
CORPORATION, a Delaware corporation, with its chief executive office located at
1399 Moffett Park Drive, Sunnyvale, California 94089 (“Finisar”) and OPTIUM
CORPORATION, a Delaware corporation, with its principal place of business at 500
Horizon Drive, Suite 505, Chalfont, Pennsylvania 18914 (“Optium”) (hereinafter,
Finisar and Optium are jointly and severally, individually and collectively,
referred to as “Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a financing arrangement dated as of April 29, 2005,
evidenced by, among other documents, a certain Letter of Credit Reimbursement
Agreement dated as of April 29, 2005, as amended by a certain First Amendment to
Letter of Credit Reimbursement Agreement dated as of October 20, 2005, as
further amended by a certain Second Amendment to Letter of Credit Reimbursement
Agreement dated as of October 26, 2006, as further amended by a certain Third
Amendment to Letter of Credit Reimbursement Agreement dated as of December 21,
2006, as further amended by a certain Fourth Amendment to Letter of Credit
Reimbursement Agreement dated as of November 1, 2007, as further amended by a
certain Fifth Amendment to Letter of Credit Reimbursement Agreement dated as of
March 14, 2008, and as further amended by a certain Sixth Amendment to Letter of
Credit Reimbursement Agreement dated as of October 28, 2008 (as amended, the
“Reimbursement Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Reimbursement Agreement.
2. DESCRIPTION OF CHANGE IN TERMS.
     A. Modifications to Reimbursement Agreement.

  1.   The Reimbursement Agreement shall be amended by deleting the following
definition appearing in Section 13.1 thereof:

“ “Letter of Credit Line” is the issuance of a Letter of Credit or Letters of
Credit of up to Nine Million Dollars ($9,000,000.00).”
and inserting in lieu thereof the following:
“ “Letter of Credit Line” is the issuance of a Letter of Credit or Letters of
Credit of up to Four Million Dollars ($4,000,000.00).”
3. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Reimbursement Agreement.
4. RATIFICATION OF PERFECTION CERTIFICATE.
     (a) Finisar hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
March 14, 2008 between Finisar and Bank, and acknowledges, confirms and agrees
the disclosures and information Finisar provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
     (b) Optium hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
October 30, 2008 between Optium and Bank, and acknowledges, confirms and agrees
the disclosures and information Optium provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.

 



--------------------------------------------------------------------------------



 



5. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Reimbursement Agreement. Except
as expressly modified pursuant to this Amendment, the terms of the Reimbursement
Agreement remain unchanged and in full force and effect. Bank’s agreement to
modifications to the existing Obligations pursuant to this Amendment in no way
shall obligate Bank to make any future modifications to the Obligations. Nothing
in this Amendment shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of the
Reimbursement Agreement, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Amendment.
7. COUNTERSIGNATURE. This Amendment shall become effective only when it shall
have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Amendment is executed as a sealed instrument under the laws of the
State of California as of the date first written above.

                      BORROWER:       BANK:    
 
                    FINISAR CORPORATION       SILICON VALLEY BANK    
 
                   
By:
  /s/ S. K. Workman       By:        
 
                   
Name:
  S. K. Workman       Name:        
 
                   
Title:
  CFO       Title:        
 
                   
 
                    OPTIUM CORPORATION                
 
                   
By:
  /s/ S. K. Workman                
 
                   
Name:
  S. K. Workman                
Title:
  CFO                

 